Action by infant and father to recover, respectively, for personal injuries and loss of services and expenses resulting from an automobile collision. The judgment in favor of the infant is in the sum of $5,128.50, upon a verdict of $5,000; and that of the father is $282.32. The verdict in the father’s case was reduced by consent from $236 to $136. Judgment in favor of the adult plaintiff and order denying defendant’s motion to setj’aside the verdict and for a new trial unanimously affirmed, with costs. No opinion. Judgment in favor of the infant plaintiff and order denying defendant’s motion to set aside the verdict and for a new trial reversed on the facts and a new trial granted, costs to abide the event, on the ground that the verdict as to the amount of damages is excessive, unless within ten days from the entry of the order hereon the plaintiff stipulate to reduce to $2,500 the amount of the verdict rendered in his favor; in which event the judgment as so reduced and the order are unanimously affirmed, without costs, pursuant to the provisions of section 106 of the Civil Practice Act. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.